Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10,853,675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature and/or element of the claims of the instant Application are recited in claims of the patent. Since the word “comprising” in claims of the Application does not precluded further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent.
Claim 1, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. US 2021/0049388 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because (see reasoning above with respect to item 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the citations “the parameter value” and “the driving state monitoring result”, respectively, seem to be referring to a previously cited parameter value and monitoring results which do not appear tin the claims. Therefore, these citations are vague and confusing because it is unclear what feature or element is further limited by this language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0126901 A1 to Levkova et al (hereinafter ‘Levkova’).
Regrading claim 1, Levkova discloses a driving state monitoring method (Para [0011], wherein the method 100 for driver distraction determination ), comprising: detecting, based on a driver image, (Para [0028], wherein Block S110 can include sampling sensor measurements at an onboard system of the vehicle, wherein the sensor measurements include an image of the driver ) a scheduled distraction action for a driver (Para [0060], wherein the distraction factor values used to determine the driver distraction are preferably sampled within a predetermined time period (e.g., within 2 s of a reference time, wherein the reference time can be an image sampling time, a location sampling time, a randomly selected time, or be any other suitable time), all as scheduled times); determining a distraction degree of the scheduled distraction action, in response to detecting the scheduled distraction action (para [0065], wherein Block S130 can further include determining a score (e.g., as described above), as the degree, based on the context of the distracted state (e.g., S130′″) ); and performing an intelligent driving control and/or outputting a driving state monitoring result of a driver, based on the determined distraction degree (Para [0072], wherein in an example, Block S150 can include notifying the driver, at an output of the onboard system of the vehicle and in substantially real-time, based on the distracted state determined in Block S130, the context of the distracted state, and the score of the distracted state (e.g., S150′). In another example, Block S150 can include notifying a fleet manager, at an interface of the remote computing system), wherein the detecting comprises: detecting a target object corresponding to the scheduled distraction action on the driver image to obtain a detection frame of the target object (Para [0039], wherein Block S120 can include receiving the sensor measurement (e.g., an image) at a face detection module of the onboard system. This example can include generating, at the face detection module, an output, wherein the output is indicative of the presence of a face in the image (e.g., S120a, S120′). The output can be used as a check (e.g., one of a plurality of checks) on an output of the driver distraction module to determine if the driver distraction module has erroneously labeled a distraction event and/or distraction state.); and detecting the scheduled distraction action based on the obtained detection frame (Para [0060], wherein The driver is preferably deemed distracted (e.g., characterized by a distracted state) after a threshold number of image frames produce distraction factor values indicative of distraction, but can alternatively be deemed distracted after the values from a single frame are indicative of distraction, when the values satisfy a predetermined condition (e.g., surpass a threshold value), or otherwise determined, inherently corresponding to the distraction action).
Regrading claim 2, Levkova discloses wherein the determining comprises: obtaining a parameter value of an index for representing the distraction degree (Para [0011], wherein determining distraction factor values, as the parameter value, based on the sensor measurements S120;); determining a detection result of the scheduled distraction action, based on the obtained parameter value (para [0011], wherein determining driver distraction based on the factor values S130. As the detection result); and determining the distraction degree of the scheduled distraction action corresponding to the detection result (para [0011], wherein in some variations, the method 100 can determine the frequency, severity, as the degree, location, surrounding context).
Regrading claim 3, Levkova discloses wherein the scheduled distraction action comprises at least one of a smoking action, a drinking action, an eating action, a phone call action, or an entertainment action (para [0028], wherein For example, driver interaction with a user device (e.g., phone)).
Regrading claim 4, Levkova discloses wherein the parameter value comprises at least one of: a number of occurrences of the scheduled distraction action, duration of the scheduled distraction action, or a frequency of the scheduled distraction action (Para [0060], wherein the distraction factor values, as the parameter values, used to determine the driver distraction are preferably sampled within a predetermined time period, as the duration, (e.g., within 2 s of a reference time, wherein the reference time can be an image sampling time,) .
Regrading claim 5, Levkova discloses wherein the target object comprises at least one of hands, mouth, eyes of a driver, or a target item (Para [0039], wherein Block S120 can include receiving the sensor measurement (e.g., an image) at a face detection module of the onboard system. This example can include generating, at the face detection module, an output, wherein the output is indicative of the presence of a face, as the target object, in the image (e.g., S120a, S120′)..
Regrading claim 13, Levkova discloses wherein the outputting comprises: determining a driving state level according to a preset condition that the result of the scheduled distraction action detection satisfy (Para [0060], wherein after a threshold number of image frames produce distraction factor values indicative of distraction, but can alternatively be deemed distracted after the values from a single frame are indicative of distraction, when the values satisfy a predetermined condition (e.g., surpass a threshold value), or otherwise determined.); and using the determined driving state level as the driving state monitoring result (para [0060], wherein the driver is preferably deemed distracted, as the monitoring result, (e.g., characterized by a distracted state) after a threshold number of image frames produce distraction factor values indicative of distraction).
Regrading claim 14, Levkova discloses wherein in response to determining that the determined driving state monitoring result satisfies a predetermined prompting or warning condition, outputting one or more prompting or warning information corresponding to the predetermined prompting or warning condition (Para [0025], wherein in a specific example, an urgent notification can be quickly presented when a driver is both distracted and tailgating (e.g., outputs from the distraction module and tailgating module, respectively), and a warning notification can be presented only after sustained detected distraction when the driver is distracted and not tailgating.); or in response to determining that the determined driving state monitoring result satisfies a predetermined driving mode switching condition, switching a driving mode to an automatic driving mode.
Regrading claim 19, Levkova discloses a driving state monitoring apparatus (Fig. 2, system 140), comprising: a processor (Para [0013], wherein the system can include a processing system (e.g., CPU, GPU),); and a memory storing instructions, the instructions when executed by the processor (para [0011], computing system S140 inherently including software and memory for storing) cause the processor to perform operations, the operations comprising: detecting, based on a driver image (Para [0028], wherein Block S110 can include sampling sensor measurements at an onboard system of the vehicle, wherein the sensor measurements include an image of the driver ), a scheduled distraction action for a driver (Para [0060], wherein the distraction factor values used to determine the driver distraction are preferably sampled within a predetermined time period (e.g., within 2 s of a reference time, wherein the reference time can be an image sampling time, a location sampling time, a randomly selected time, or be any other suitable time), all as scheduled times); determining a distraction degree of the scheduled distraction action, in response to detecting the scheduled distraction action (para [0065], wherein Block S130 can further include determining a score (e.g., as described above), as the degree, based on the context of the distracted state (e.g., S130′″)); and performing an intelligent driving control and/or outputting a driving state monitoring result of a driver, based on the determined distraction degree (Para [0072], wherein in an example, Block S150 can include notifying the driver, at an output of the onboard system of the vehicle and in substantially real-time, based on the distracted state determined in Block S130, the context of the distracted state, and the score of the distracted state (e.g., S150′). In another example, Block S150 can include notifying a fleet manager, at an interface of the remote computing system), wherein the detecting comprises: detecting a target object corresponding to the scheduled distraction action on the driver image to obtain a detection frame of the target object (Para [0039], wherein Block S120 can include receiving the sensor measurement (e.g., an image) at a face detection module of the onboard system. This example can include generating, at the face detection module, an output, wherein the output is indicative of the presence of a face in the image (e.g., S120a, S120′). The output can be used as a check (e.g., one of a plurality of checks) on an output of the driver distraction module to determine if the driver distraction module has erroneously labeled a distraction event and/or distraction state.); and detecting the scheduled distraction action based on the obtained detection frame (Para [0060], wherein The driver is preferably deemed distracted (e.g., characterized by a distracted state) after a threshold number of image frames produce distraction factor values indicative of distraction, but can alternatively be deemed distracted after the values from a single frame are indicative of distraction, when the values satisfy a predetermined condition (e.g., surpass a threshold value), or otherwise determined, inherently corresponding to the distraction action).
Regrading claim 20, Levkova discloses a non-transitory computer readable storage medium having a computer program stored thereon, wherein the computer program when executed by a processor (Para [0013], wherein the system can include a processing system (e.g., CPU, GPU), inherently including programing stored thereon), causes the processor to perform operations, the operations comprising: detecting, based on a driver image (Para [0028], wherein Block S110 can include sampling sensor measurements at an onboard system of the vehicle, wherein the sensor measurements include an image of the driver ), a scheduled distraction action for a driver (Para [0060], wherein the distraction factor values used to determine the driver distraction are preferably sampled within a predetermined time period (e.g., within 2 s of a reference time, wherein the reference time can be an image sampling time, a location sampling time, a randomly selected time, or be any other suitable time), all as scheduled times); determining a distraction degree of the scheduled distraction action, in response to detecting the scheduled distraction action (para [0065], wherein Block S130 can further include determining a score (e.g., as described above), as the degree, based on the context of the distracted state (e.g., S130′″)); and performing an intelligent driving control and/or outputting a driving state monitoring result of a driver, based on the determined distraction degree (Para [0072], wherein in an example, Block S150 can include notifying the driver, at an output of the onboard system of the vehicle and in substantially real-time, based on the distracted state determined in Block S130, the context of the distracted state, and the score of the distracted state (e.g., S150′). In another example, Block S150 can include notifying a fleet manager, at an interface of the remote computing system), wherein the detecting comprises: detecting a target object corresponding to the scheduled distraction action on the driver image to obtain a detection frame of the target object (Para [0039], wherein Block S120 can include receiving the sensor measurement (e.g., an image) at a face detection module of the onboard system. This example can include generating, at the face detection module, an output, wherein the output is indicative of the presence of a face in the image (e.g., S120a, S120′). The output can be used as a check (e.g., one of a plurality of checks) on an output of the driver distraction module to determine if the driver distraction module has erroneously labeled a distraction event and/or distraction state.); and detecting the scheduled distraction action based on the obtained detection frame (Para [0060], wherein The driver is preferably deemed distracted (e.g., characterized by a distracted state) after a threshold number of image frames produce distraction factor values indicative of distraction, but can alternatively be deemed distracted after the values from a single frame are indicative of distraction, when the values satisfy a predetermined condition (e.g., surpass a threshold value), or otherwise determined, inherently corresponding to the distraction action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levkova in view of US 2019/0370578 A1 to MENG et al (hereinafter ‘MENG’).
Regarding claim 6, Levkova does not specifically disclose wherein detecting the scheduled distraction action based on the obtained detection frame comprise: performing the target object detection corresponding to the eating action, drinking action, phone call action or entertainment action on the driver image via a neural network to obtain a detection frame for the target object; and determining a detection result of the scheduled distraction action based on the detection frame for the target object; the detection result of the scheduled distraction action comprising one of: no occurrence of eating action, drinking action, phone call action or entertainment action, an occurrence of eating action, the drinking action, the phone call action, or the entertainment action. MENG discloses detecting the scheduled distraction action based on the obtained detection frame comprise: performing the target object detection corresponding to the eating action, drinking action, phone call action or entertainment action on the driver image via a neural network to obtain a detection frame for the target object (Para [0367], wherein when the predetermined distraction action is an eating action/drinking action/calling action/entertainment action (i.e., an eating action and/or a drinking action and/or a calling action and/or an entertainment action), the operations 402-404 may include: performing preset target object detection corresponding to the eating action/drinking action/calling action/entertainment action on the user image via a fifth neural network to obtain a detection frame for preset target objects,); and determining a detection result of the scheduled distraction action based on the detection frame for the target object; the detection result of the scheduled distraction action comprising one of: no occurrence of eating action, drinking action, phone call action or entertainment action, an occurrence of eating action, the drinking action, the phone call action, or the entertainment action (Para [0367], wherein the detection result of the predetermined distraction action including one of: no eating action/drinking action/calling action/entertainment action occurs, the eating action occurs, the drinking action occurs, the calling action occurs, and the entertainment action occurs.). Levkova and MENG are combinable because they both disclose driver distraction detection of a vehicle. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determining a detection result of the scheduled distraction action based on the detection frame for the target object; the detection result of the scheduled distraction action comprising one of: no occurrence of eating action, drinking action, phone call action or entertainment action, an occurrence of eating action, the drinking action, the phone call action, or the entertainment action, of MENG’s method with Levkova’s in order to determine false distraction indicators.
Regarding claim 10, Levkova does not specifically disclose the method further comprising: determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action and entertainment action is detected, in response to the detection frame for the hands, the detection frame for the mouth, and the detection frame for any one target item being not detected simultaneously, and the detection frame for the hands, the detection frame for the eyes, and the detection frame for any one target item being not detected simultaneously. Meng discloses determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action and entertainment action is detected, in response to the detection frame for the hands, the detection frame for the mouth, and the detection frame for any one target item being not detected simultaneously, and the detection frame for the hands, the detection frame for the eyes, and the detection frame for any one target item being not detected simultaneously (Para [0370], wherein  if the detection frame for the hands, the detection frame for the mouth, and the detection frame for any one of the target items are not detected simultaneously, and the detection frame for the hands, the detection frame for the eyes, and the detection frame for any one of the target items are not detected simultaneously, it is determined that the result of the distraction action detection is that no eating action, drinking action, calling action, and entertainment action is detected; and/or if the detection frame for the hands does not overlap the detection frame for the target item, it is determined that the result of the distraction action detection is that no eating action, drinking action, calling action, and entertainment action is detected). Levkova and MENG are combinable because they both disclose driver distraction detection of a vehicle. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action and entertainment action is detected, in response to the detection frame for the hands, the detection frame for the mouth, and the detection frame for any one target item being not detected simultaneously, and the detection frame for the hands, the detection frame for the eyes, and the detection frame for any one target item being not detected simultaneously, of MENG’s method with Levkova’s in order to determine false distraction indicators.
Regarding claim 11, Levkova does not specifically disclose the method further comprising: in response to the detection frame for the hands not overlapping with the detection frame for the target item, determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected. MENG discloses in response to the detection frame for the hands not overlapping with the detection frame for the target item, determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected (Para [0370], wherein and/or if the detection frame for the hands does not overlap the detection frame for the target item, it is determined that the result of the distraction  action detection is that no eating action, drinking action, calling action, and entertainment action is detected). Levkova and MENG are combinable because they both disclose driver distraction detection of a vehicle. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the in response to the detection frame for the hands not overlapping with the detection frame for the target item, determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected, of MENG’s method with Levkova’s in order to determine false distraction indicators.
Regarding claim 12, Levkova does not specifically disclose the method further comprising: determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected, in response to ae type of the target item being a container or food and the detection frame for the target item not overlapping with the detection frame for the mouth, or the type of the target item being an electronic device and the minimum distance between the detection frame for the target item and the detection frame for the mouth being not less than the first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes being not less than the second preset distance. MENG discloses determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected, in response to ae type of the target item being a container or food and the detection frame for the target item not overlapping with the detection frame for the mouth, or the type of the target item being an electronic device and the minimum distance between the detection frame for the target item and the detection frame for the mouth being not less than the first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes being not less than the second preset distance (Para [0370], wherein and/or if the type of the target item is a container or food, and the detection frame for the target item does not overlap the detection frame for the mouth, and/or the type of the target item is electronic device, and the minimum distance between the detection frame for the target item and the detection frame for the mouth is not less than the first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes is not less than the second preset distance, it is determined that the result of the distraction action detection is that no eating action, drinking action, calling action, and entertainment action is detected.). Levkova and MENG are combinable because they both disclose driver distraction detection of a vehicle. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determining that the detection result of the scheduled distraction action is that no eating action, drinking action, phone call action, and entertainment action is detected, in response to ae type of the target item being a container or food and the detection frame for the target item not overlapping with the detection frame for the mouth, or the type of the target item being an electronic device and the minimum distance between the detection frame for the target item and the detection frame for the mouth being not less than the first preset distance, or the minimum distance between the detection frame for the target item and the detection frame for the eyes being not less than the second preset distance, of MENG’s method with Levkova’s in order to determine false distraction indicators. 
Regrading claim 15, Levkova does not specifically disclose the method further comprising: performing facial recognition on the driver image; and performing authentication control based on a result of the facial recognition. Meng discloses (Para [0504], wherein Obtain a feature matching result of the to-be-recognized face image and at least one pre-stored face image in a data set.); and performing authentication control based on a result of the facial recognition (Para [0507], wherein If the feature matching result indicates that the feature matching is successful, send to the vehicle an instruction indicating allowing controlling the vehicle,). Levkova and MENG are combinable because they both disclose driver distraction detection of a vehicle. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing facial recognition on the driver image; and performing authentication control based on a result of the facial recognition, of MENG’s method with Levkova’s in order to allow operation of the vehicle (Para [0507]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Levkova  in view of US 2013/0073114 A1 to Nemat-Nasser et al (hereinafter ‘Nemat-Nasser’)
Regrading claim 18, Levkova does not specifically disclose the method further comprising: performing image collection via an infrared camera deployed in at least one location within a vehicle; wherein the at least one location comprises at least one of: a location above or near a dashboard, a location above or near a center console, an A-pillar or nearby location, or a rear-view mirror or nearby location. Nemat-Nasser discloses performing image collection via an infrared camera deployed in at least one location within a vehicle (Para [0020], wherein the video cameras and the still cameras may be equipped with infrared emitters for improved night vision and/or for imaging driver facial features through dark sun glasses.); wherein the at least one location comprises at least one of: a location above or near a dashboard, a location above or near a center console, an A-pillar or nearby location, or a rear-view mirror or nearby location (Para [0021], wherein In one example, the image capturing device is placed on the front dashboard of the vehicle). Levkova and Nemat-Nasser are combinable because they both disclose driver action detection of a vehicle. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the performing image collection via an infrared camera deployed in at least one location within a vehicle, of Nemat-Nasser’s method with Levkova’s for improved night vison (Para [0020]).

Allowable Subject Matter
Claims 7-9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Levkova and MENG, does not disclose:
. . . determining the scheduled distraction action based on whether the detection frame for the hand and the detection frame for the target object overlap, whether the distance between the detection frame for the target object and the detection frame for the mouth or the detection frame for the eyes meets a preset condition, and the type of the target object, of claim 7 combined with other features and elements of the claim;
Claims 8 and 9 depend from an allowable base claim and are thus allowable themselves;
. . .  in response to determining that no face feature template matching the face feature exists in the database, prompting the driver to register; in response to receiving a registration request from the driver, performing face detection on the collected driver image via a neural network, and performing feature extraction on the detected face to obtain a face feature; and establishing user information of the driver in the database by using the face feature as the face feature template of the driver, of claim 16 combined with other features and elements of the claim
Claim 17 depends from an allowable base claim and is thus allowable itself.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662